                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

HARVEY LEWIS                                                                             PLAINTIFF
ADC #144681

v.                              CASE NO: 5:18CV00221-JM-JJV

VARNER UNIT, et al.                                                               DEFENDANTS

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Lewis’s timely

filed objections and making a de novo review of the record, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Defendant Price’s Motion for Summary Judgment (Doc. No. 22) is GRANTED.

        2.      Plaintiff’s 42 U.S.C. § 1983 claims are DISMISSED with prejudice.

        3.      The Court declines to exercise jurisdiction over any state law claims.

        4.      This case is DISMISSED.

        5.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting this recommendation would not be taken in good faith.

        DATED this 9th day of July 2019.




                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
